Citation Nr: 0814053	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right upper extremity.

2.  Entitlement to service connection for a disability of the 
right lower extremity.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
November 1996 to November 2004.  He had active duty for 
training (ACDUTRA) from January 1997 to April 1997 and he 
served on active duty from February 2003 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran requested to be scheduled 
for a travel Board hearing at the local VA office in his 
April 2006 VA Form 9.  However, the veteran withdrew his 
request for a hearing in May 2007.

The issue of entitlement to service connection for a 
disability of the right upper extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDING OF FACT

The competent medical evidence does not show a current 
diagnosis of a disability of the right lower extremity.


CONCLUSION OF LAW

Service connection is not warranted for a disability of the 
right lower extremity.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An August 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for a disability of the right lower extremity.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  Therefore, the Board finds that the 
requirements of the VCAA regarding the duty to notify have 
been met and that VA has no further duty prior to Board 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the disability rating and the effective date 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in March 2006.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in April 2006 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  
Furthermore, this error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
some service medical records, VA treatment records, and two 
VA examination reports.  The file contains a formal finding 
of unavailability of service records.  The VA attempted to 
locate the veteran's service medical records on three 
different occasions.  The claim file contains only partial 
copies of the veteran's service medical records from 1013th 
QM CO, which include complaints of the veteran of tingling 
and numbness in his upper and lower right extremities and an 
electrodiagnostic study.  The VA notified the veteran by 
letter stating that the VA could not locate the veteran's 
service records and requested the veteran to submit copies of 
any military service medical records he has in his 
possession.  Any further efforts by the VA to obtain the 
service records have been exhausted; thus, the VA has 
fulfilled its duty to assist in regards to locating the 
veteran's service records.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further available 
evidence not already of record.  There is no other indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for a right lower extremity disability.  The 
veteran contends that while serving on active duty in Jordan 
he began to feel numbness and tingling in his right foot and 
it spread up his right leg to his hip.  The RO denied his 
claim in a January 2005 rating decision.  The veteran appeals 
this decision.
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In assessing the veteran's service connection claim for a 
disability of the lower extremity, the Board must first 
determine whether the veteran is diagnosed with the claimed 
disability.  There is no indication in the medical records 
that the veteran is currently diagnosed with a disability of 
the right lower extremity.  A VA medical progress note dated 
August 2004 made a tentative assessment of neuropathy of the 
right leg; however, the treating physician recommended a 
nerve conduction study before going any further.  The veteran 
underwent a VA examination in August 2004.  The VA examiner 
conducted an electromyograph, which revealed that the 
veteran's leg was normal.  At that time, the examiner 
asserted that there was insufficient clinical data to warrant 
a diagnosis of any acute or chronic disorder or residuals 
thereof.  The examiner added an addendum to the VA 
examination report in October 2004 after receiving a revised 
electromyography report that noted he was unable to make any 
definitive changes in his prior conclusions.  

The veteran underwent three magnetic resonance imaging scans 
of the cervical spine.  The February 2005 scan showed an area 
of signal abnormality within the left side of the cord at C2-
3 and the radiologist stated that the significance of the 
finding was uncertain.  However, the April 2005 and the 
December 2005 scans showed normal contour and caliber of the 
cervical spinal cord and there was no evidence of enhancement 
within the cervical spinal cord.  The veteran underwent a 
magnetic resonance imaging scan of the brain in April 2005 
that revealed a small focus of enhancement in the posterior 
aspect of the pons, which was of uncertain significance; 
although, the radiologist thought it might represent a 
capillary telangiectasia.  The scan also showed no 
significant white matter changes to suggest demyelinating 
process.  The December 2005 magnetic resonance imaging scan 
of the brain showed that the pontine lesion was unchanged and 
was most likely a vascular anomaly.  In addition, a 5 mm in 
diameter focus of exaggerated signal character on the T2 
sequence abutting the posterior body of the left lateral 
ventricle was identified.  The report noted that there was no 
abnormal enhancement.  A 4 mm in diameter focus of 
exaggerated signal involving the deep white matter with the 
left posterior frontal lobe region was also identified in the 
report.  A VA resident, after consulting with the attending 
physician who agreed with the resident's assessment, stated 
that as of December 2005, it was unlikely that the veteran 
had multiple sclerosis based on the above information.  

In March 2006, the veteran underwent another VA examination.  
The veteran stated that right leg numbness has not been 
bothering him for the past several months or year and the 
examination of the veteran's legs was normal.  In August 
2006, a neurological physician noted that the veteran's 
symptoms have resolved and his examination was normal.  He 
also noted that the veteran's brain and spinal magnetic 
resonance imaging scans do not show plaques.  The examiner's 
impression was that a diagnosis of multiple sclerosis, 
although still possible, seemed less likely given the nature 
of the veteran's symptoms and stability of his imaging.  
Therefore, the competent medical evidence of record shows 
that the veteran does not have a current disability in the 
right lower extremity.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board notes that it has closely reviewed and considered 
each of the veteran's statements.  Lay persons can provide an 
eyewitness account of a veteran's visible symptoms, such as 
in this case where the veteran complains of tingling and 
numbness in his right lower extremity.  Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, the veteran 
is not competent to assert that he has a neurological 
disability, because lay persons are not competent to offer 
medical opinions.  Therefore, lay assertions regarding a 
medical diagnosis of a neurological disorder have no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).   Without evidence of a current disability, the Board 
must find that entitlement to service connection for a 
disability of the right lower extremity is not warranted.  
The benefit of the doubt doctrine is not applicable in this 
case, because the preponderance of the evidence is against 
the claim for service connection.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to service connection for a right lower extremity 
disability is denied.


REMAND

The veteran filed a claim for entitlement to service 
connection for a disability of the right upper extremity.  
Two VA examinations for the claimed disability were conducted 
in August 2004 and May 2006.  The May 2006 examiner diagnosed 
the veteran with subjective sensory neuropathy of the right 
hand.  That examination report noted that the veteran had 
decreased sensation in the ulnar distribution of the right 
hand.  The VA examiner reviewed the veteran's service medical 
records and VA medical records in determining the diagnosis.  
However, the VA examiner did not give an etiology or a nexus 
opinion for the veteran's subjective sensory neuropathy of 
the right hand.  The service medical records indicate that 
the veteran complained of tingling and numbness in his right 
hand in July 2003 and a July 2003 electrodiagnostic study 
revealed evidence of mild right cubital tunnel syndrome 
(ulnar nerve entrapment at the elbow).  The VA examiner did 
not rule out that this disorder might be related to the 
veteran's current disability.  VA's assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); also see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, a remand to obtain a nexus opinion 
regarding the veteran's disability of his right upper 
extremity is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, 
VA and non-VA, covering the period from 
August 25, 2006, to the present, should 
be obtained and added to the record.



2.  The RO should provide the veteran 
with a VA neurological examination of his 
right upper extremity.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any disability 
of the right upper extremity found on 
examination is at least as likely than 
not (i.e., a 50 percent or greater 
probability) related to the veteran's 
active military service.  The examiner 
should provide a complete rationale for 
the conclusions reached.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a disability of the right 
upper extremity, based on a review of the 
entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran with a 
supplemental statement of the case and 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


